Plaintiff’s truck struck the side of the defendant’s truck when the latter was making a left turn. Plaintiff had a verdict of a jury for damages for Ms personal injuries. The appeal is solely on the ground that plaintiff was guilty of contributory negligence as a matter of law. Judgment entered on the verdict in favor of plaintiff affirmed, with costs. No opinion. Lazansky, P. J., Carswell, Johnston and Close, JJ., concur; Adel, J., dissents, votes to reverse the judgment and dismiss the complaint, being of the opinion that no view of the evidence leads to any other conclusion than that plaintiff’s truck was negligently operated and that such negligence contributed to the cause of the accident.